Name: Commission Implementing Regulation (EU) NoÃ 1277/2013 of 9Ã December 2013 authorising an increase of the limits for the enrichment of wine produced using the grapes harvested in 2013 in certain wine-growing regions or a part thereof
 Type: Implementing Regulation
 Subject Matter: Europe;  beverages and sugar;  food technology
 Date Published: nan

 10.12.2013 EN Official Journal of the European Union L 329/10 COMMISSION IMPLEMENTING REGULATION (EU) No 1277/2013 of 9 December 2013 authorising an increase of the limits for the enrichment of wine produced using the grapes harvested in 2013 in certain wine-growing regions or a part thereof THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular the third paragraph of Article 121 thereof, Whereas: (1) Point A.3 of Annex XVa to Regulation (EC) No 1234/2007 provides that Member States may request that the limits for increasing the alcoholic strength (enrichment) of wine by volume be raised by up to 0,5 % in years in which climatic conditions have been exceptionally unfavourable. (2) The Czech Republic, Germany, France, Croatia, Luxembourg, Hungary, Austria and Slovakia have requested such increases of the limits for enrichment of the wine produced using the grapes harvested in the year 2013, as climatic conditions during the growing season have been exceptionally unfavourable. Such request has been made by the Czech Republic, Germany, Croatia, Luxembourg, Hungary, Austria and Slovakia for all their wine-growing regions and by France for some communes within the department of Gironde. (3) Due to the exceptionally adverse weather conditions during 2013, the limits on increases in the natural alcoholic strength provided for in point A.2 of Annex XVa to Regulation (EC) No 1234/2007 do not enable the production of wine with an appropriate total alcoholic strength in certain wine-growing regions or a part thereof for which there would normally be market demand. (4) Having regard to the purpose of Annex XVa to Regulation (EC) No 1234/2007, namely to discourage and limit enrichment of wine, and given the exceptional nature of the derogation in point A.3 of that Annex, authorisations to increase the limits for the enrichment of wine should be granted only for the wine-growing regions or parts thereof affected by exceptionally unfavourable climatic conditions. Therefore, in France, the authorisation should only be granted for a limited number of communes in the department of Gironde that have suffered such climatic conditions. (5) It is therefore appropriate to authorise an increase of the limits for the enrichment of wine produced using the grapes harvested in 2013 in wine-growing regions in the Czech Republic, Germany, France, Croatia, Luxembourg, Hungary, Austria, and Slovakia or a part thereof. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from point A.2 of Annex XVa to Regulation (EC) No 1234/2007, in the wine-growing regions or a part thereof listed in the Annex to this Regulation, the increase in natural alcoholic strength by volume of fresh grapes harvested in the year 2013, grape must, grape must in fermentation, new wine still in fermentation and wine produced using the grapes harvested in the year 2013, shall not exceed the following limits: (a) 3,5 % vol. in wine-growing zone A referred to in the appendix to Annex XIb to Regulation (EC) No 1234/2007; (b) 2,5 % vol. in wine-growing zone B referred to in the appendix to Annex XIb to Regulation (EC) No 1234/2007; (c) 2,0 % vol. in wine-growing zones C I and C II referred to in the appendix to Annex XIb to Regulation (EC) No 1234/2007. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. ANNEX Wine-growing regions or a part thereof where an increase of the enrichment limit is authorised pursuant to Article 1 Member State Wine-growing regions or part thereof (wine-growing zone) Czech Republic All wine-growing regions (zones A and B) Germany All wine-growing regions (zones A and B) France The following communes within the department of Gironde: Arbanats, Ayguemorte-Les-Graves, Baurech, Beautiran, BelvÃ ¨s-de-Castillon, BlÃ ©signac, Branne, Cabara, Camiac-et-Saint-Denis, Capian, Cardan, Castillon-la-Bataille, Castres-Gironde, Civrac-sur-Dordogne, Daignac, Dardenac, Espiet, Faleyras, Francs, Gardegan-et-Tourtirac, GrÃ ©zillac, Guillac, Haux, La BrÃ ¨de, Langoiran, Lestiac-sur-Garonne, Lugaignac, Mouillac, Mouliets-et-Villemartin, Naujan-et-Postiac, Paillet, Podensac, Portets, Pujols, Rions, Saint-Aubin-de-Branne, Sainte-Colombe, Saint-Ã tienne-de-Lisse, Sainte-Florence, Saint-GenÃ ¨s-de-Castillon, Saint-GenÃ ¨s-de-Lombaud, Saint-Jean-de-Blaignac, Saint-LÃ ©on, Saint-Magne-de-Castillon, Saint-Michel-de-Rieufret, Saint-Morillon, Saint-Pey-dArmens, Saint-Philippe-dAiguille, Saint-Selve, Sainte-Terre, Les Salles-de-Castillon, La Sauve, Tabanac, Tizac-de-Curton, Le Tourne, Vignonet, Villenave-de-Rions and Virelade (zone CI) Croatia All wine-growing regions (zones B, CI and CII) Luxembourg All wine-growing regions (zone A) Hungary All wine-growing regions (zone CI) Austria All wine-growing regions (zone B) Slovakia All wine-growing regions (zones B and CI)